120 F.3d 276
Dekalb County School District, on Behalf of Children inDekalb County School District, Norma Bergman, MikeKelly, Terry Morris, Elizabeth Andrews,Lyman D. Howard, Phil McGregorv.Linda Schrenko, Superintendent of Schools for State ofGeorgia, State Board of Education for State of Georgia,Willou Smith, William R. Crow, Edward B. Andrews, Departmentof Education for State of Georgia, State of Georgia, ZellMiller, Governor of State of Georgia, John Oxendine,
NO. 95-9149
United States Court of Appeals,Eleventh Circuit.
July 08, 1997
N.D.Ga., 109 F.3d 680

1
DENIALS OF REHEARING EN BANC.